 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHavingfound that the Respondent has engaged in certain unfair labor practices,itwill berecommendedthat itcease and desisttherefromand that it take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent has refused to execute an agreementwith Local697 containing the terms and conditions of employmentoffered tosaid unionby the employerson May 31, 1961,and embodied in final form onJune 23, 1961,the TrialExaminerwill order thatthe Respondent sign an agreementwith Local 697identicalwiththat executed heretofore on June 23, 1961,by Cloverdale Dairy andOhio Valley Dairy.Upon thebasis of the foregoing findings of fact and upon the entirerecord inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Union is, and during all times material herein was,a labor organizationwithin the meaning of Section 2(5) of the Act.2.Respondent is engaged in, and during all times material herein was engaged in,commerce within the meaning of Section 2(6) and(7) of the Act.3.All driver-salesmen,plant employees and special order men of Respondent atitsWheeling,West Virginia,plant; of Cloverdale Dairy at its Wheeling,West Vir-ginia, plant;and of Ohio Valley Dairy at its Martins Ferry, Ohio, plant,exclusiveof all other employees, garage mechanics,plantmechan ics, temporary employees,professional employees,and supervisors as defined in the Act, constitute,and duringall times material herein,constituted a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.Local 697 was during the year 1961,an d at all times thereafter has been, therecognized representative of all the employees in the above-described appropriateunit,for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.5.By refusing on June 23,1961, and at all times thereafter,to bargain collectivelywith the above-named labor organization,the recognized representative of the em-ployees in the above-described appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Ladies'Garment Workers'Union, AFL-CIOandSaturn & Sedran,Inc.CasesNos. 26-CB-136 and 26-CP-1(formerly 10-CB-1124 and 10-CP-2) .March 23, 1962DECISION AND ORDEROn May 23, 1960, Trial Examiner A. Norman Somers issued his In-termediate Report in the above-entitled proceeding,' finding that the1An erratum was issued on May 24, 1960.136 NLRB No. 44. INTERNATIONAL LADIES' GARMENT WORKERS' UNION525Respondent Union had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, the brief and the entire recordin the case, and finds no merit in the exceptions.Accordingly, theBoard hereby adopts the Trial Examiner's findings, conclusions,and recommendations with the modification indicated below 2[The Boarddismissedthe complaint.]MEMBERS RODGERS and LEEDOM,dissenting:Even assuming that thelanguageon the picket sign after Oc-tober 1, 1959, somehow falls within the second proviso to Section8(b) (7) (C), the evidence in this case, which includes other unionconduct as well as the language of the picket signs, establishes thatrecognition was an object of Respondent's picketing after Novem-ber 13, 1959, the effective date of Section 8(b) (7) (C).The evidencealso establishes that Respondent picketed for recognitionformorethan a reasonable time after November 13, 1959, without a petitionhaving been filed.'Accordingly, for the reasons stated in the dis-senting opinion inCrown Cafeteria,135NLRB 1183, we wouldfind, contrary to our colleagues and the TrialExaminer,that Re-spondent's picketing after November 13, 1959, violated Section8(b) (7) (C) of the Act.2Our holding herein is predicated on the criteria we recently announced in theCrownCafeteriacase,135 NLRB 1183Hence we find it unnecessary to pass upon that portionof the Intermediate Report B,(3) entitled"Did Respondent meet the conditions of im-munity of the excepting proviso, even though it be interpreted to embrace a subjectivetest as well?"3 SeeStan-Jay Auto Parts andAccessoriesCorporation,127 NLRB 958, 960INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, with all parties represented, has been considered on the basis of theconsolidated complaint of the General Counsel andthe answer and the motionsto dismiss filed by Respondent.The parties,by agreement,have waived a hearingand have stipulated to a set of facts as the basis of the findings, conclusions, andrecommendations of the Trial Examiner.''The chronology is as follows:In Case No.10-CB-1124,the Employer filed a chargeand an amended charge on July 9 and 27,1959, respectively,alleging a violation of Sec-tion 8(b) (1) (A) of theAct, and on the basis thereof,the General Counsel, onAugust 20,1959, issued a complaint alleging the same violation.On November 23, 1959, the Employerfiled the charge in Case No.10-CP-2,alleging a violation of Section 8(b) (7) ; and onDecember 4, 1959,an order of consolidation issued along with the present consolidatedcomplaint,alleging violation of Section8(b) (1) (A)and 8(b) (7) of the ActRespondent 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe substantive issue presented is whether the picketing conducted by Respond-ent at .the plant of the Charging Employer violated Section 8(b) (1) (A) and 8(b) (7)of the Act, as amended by the Labor-Management Reporting and Disclosure Actof 1959 (which, for brevity, we shall hereinafter refer to as the new law, or the the1959 statute).Also raised by Respondent is a procedural issue concerning thevalidity of the charge filed in Case No. 10-CP-2. (See footnote1, supra.)The parties have filed briefs, which have been duly considered.Upon the entirerecord, there are hereby made the following:FINDINGS OF FACT1.BUSINESS OF THE EMPLOYERThe Employer, Saturn & Sedran, Inc., makes and sells women's garments andrelated products.It is a Tennessee corporation, with its office and plant inNashville, and its annual shipments out of the State exceed $50,000.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers'Union,AFL-CIO,is a labor organization.III.PROCEDURAL ISSUE: THE MOTION TO DISMISS THE CONSOLIDATEDCOMPLAINTBASED ON THE CLAIMED DEFECTIVENESS OF THE CHARGE IN CASE NO.10-CP-2Respondent claims the charge in Case No. 10-CP-2, is "fatally defective andvoid."By that token it claims to be entitled to dismissal of the consolidated com-plaint.Thisisbecause it conceives the charge in Case No. 10-CP-2 to be thejurisdictional basis for the only viable part of the consolidated complaint remainingafter the SupremeCourt's decision in theCurtis Brotherscase, rendered March 28,1960.2As appears in the chronology set forth in footnote 1, the charge in Case No.10-CB-1124alleged violation of Section 8(b)(1)(A)and that in Case No. 10-CP-2 chargedviolation of newly enacted 8(b)(7).Both violations are allegedin the consolidated complaint.The allegation of violation of 8(b) (1) (A) isfounded upon the doctrine enunciatedby theBoard, in theCurtis Brotherscase,that picketing for recognition as such by a minority union is an infringement of em-ployee rights in violation of 8 (b) (1) (A) .This doctrinehas now been laid to restby the Supreme Court's decision reversing the Board inCurtis Brothersand reject-ing the so-calledCurtisdoctrine(footnote i1,supra).Thisdisposes on its merits ofthe portion of the consolidated complaint alleging a violation of Section8(b) (1) (A),3and leaves as the residue the allegation of violation of 8(b) (7).Respondent's claimis that we do not reach the merits of that portion of the consolidated complaint be-cause the charge in CaseNo. 10-CP-2 onwhich it is based is "fatally defective andvoid,"with the result,as Respondent contends,that the portion of the consolidatedfiled a motion to sever the cases, which was denied,and also a motion to dismiss the com-plaint in Case No 10-CP-2 because of improper execution of the charge as disclosed bytestimony at the hearing in the Section 10(l) Injunctive proceeding in the district courtRuling on that motion was deferred pending receipt of the transcript of that hearing.On March 9,1960,the parties executed the stipulation of facts referred to in the text,which set forththe facts relating toboth theprocedural and substantive issues.OnMarch 29,1960, Respondent moved to dismiss the consolidated complaint on the groundthat the Supreme Court's supervening decision in theCurtis Brotherscase,infra,handeddown on March 28,1960,disposed of the allegation of violation of Section 8(b) (1) (A) onthe merits and that the merits of the alleged violation of Section 8(b) (7) could not bereached because the charge in Case No 10-CP-2, on which that allegation was based,was "fatally defective and void."Decision was deferred pending receipt of briefs on allthe issuesThe 10(1) injunctive proceeding,above referred to, culminated in a restrain-ing order against Respondent Issued December 18, 1959,and still in effect.Walter CPhillips, Reg.Dir. v. International Ladies' Garment Workers' Union,Civ.2806 M.D. Tenn.,45 LRRM 23632N L R B. v. Drivers,Chauffeurs and Helpers Local Union No639,etc(CurtisBrothers),362 U.S 2743CfDistrict 76, Retail,Wholesale and Department Store Union,AFL-CIO (Chandler'sPhiladelphia Shoe Store,Inc ),127 NLRB 254;Automobile Mechanics LodgeNo701,International Association of Machinists(Berwyn MotorSales,Inc ),127 NLRB 577. INTERNATIONAL LADIES' GARMENT WORKERS' UNION527complaint alleging violation of Section 8(b)(7) lacks the jurisdictional foundationof a valid charge .4The basis for the claim that the charge is "fatally defective" is recited in the 21stparagraph of the stipulation of facts, as follows:The charge in Case No. 10-CP-2 . . . was signed by the President of theEmployer, Sam Saturn, in blank on or about November 18, 1959, and subse-quently filled in in all other respects by the Employer's attorney, Louis Left-wich, Jr., in the said Sam Saturn's absence.Respondent contends that this procedure was not in conformity with .the require-in the Board's Rule and Regulations and Statements of Procedure. Section 102.11of the Board's Rules and Regulations provides:Such charge shall be in writing and signed, and shall either be sworn to . .or shall contain a declaration by the person signing it, under the penalties ofthe Criminal Code, that its contents are true and correct to the best of hisknowledge and belief.[Emphasis supplied]The charge in Case No. 10-CP-2 is on ,the Board's standard printed form, and thesignature of Sam Saturn as president of the Employer is at the bottom immediatelybelow this printed declaration:I declare that I have read the above charge and that the statements therein aretrue to the best of my knowledge and belief.Immediately below the signature is the following:Willfully false statements on this charge can be punished by fine and imprison-ment (U.S. Code, Title 18, Section 1001).In a literal sense the charge thus does "contain" the declaration which the pertinentsection of the Rules prescribes.However, Respondent contends that the declarationas signed is false, since the signer could not have "read the above charge," or vouchfor the truth of its contents, as the declaration recites.Respondent claims that this is a materially false representation and as such is anabuse of the Board's process.Whether that is so, however, would seem to me todepend upon the purpose of the Board in requiring the oath or declaration.TheAct prescribes neither, and, in express terms, empowers the agency to issue a com-plaint "Wheneverit ischargedthat any person has engaged in . . . any . . . unfairlabor practice" (Sec. 10(b)). [Emphasis supplied.]The Board, however, actingunder the legislative or rulemaking power vested in it under Section 6 of the Act,has from the beginning required that the charge be supported by an oath (i Fed.Reg. 277), and later it provided for the present alternative of a declaration of thetruth of the charges under the penalties of the Criminal Code for any willfully falsestatements in it (Series 5, promulgated August 18, 1948, 13 Fed. Reg. 4872).TheBoard, insofar as I have been able to discover, has not had occasion to articulatethe purpose of this regulation.However, the purpose that spontaneously suggests it-self is ,that of safeguarding the Board's processes against the abuse which would in-* Since the 8(b) (1) (A)and 8(b) (7) allegations stem from substantially the same courseof events(see summary of the facts in discussion of the merits in the next section).I have given preliminary consideration to whether the charge in Case No. 10-CB-1124,alleging 8(b) (1) (A) and which is not attacked, would be sufficient to support the 8(b) (7)allegation of the consolidated complaint,assuming the charge in Case No 10-CP-2 wereheld void.This would be under the doctrine enunciated inNational Licorice Co. v.NLRB.,309 U.S 350, 369,and reaffirmed inNLRB v. Fant MillingCo,360 U.S. 301,which permits prosecution of "unfair labor practices which are related to those in charge."While that particular test would seem to be met here, there are special factors in an8(b) (7) case which would seem to make a charge specifically alleging such a violation anindispensable basis for investigating and prosecuting oneThis is because an 8(b) (7)case brings into play such matters as a priority election under Section 9(c), and a priorityinvestigation of the charge and an injunctive proceeding under Section 10(1)Further,the Board'sRules and Regulations and Statements of Procedure would seem to indicatethat a necessary condition to proceedings relating to a possible violation of 8(b)(7) Is thefiling of a charge specifically alleging oneSee subpart D of Rules and Regulations,Series 8, and Statements of Procedure. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere in an irresponsible exercise by members of the public of the charging power: toinsure that that power be soberly exercised, a person filing a charge, is required todeclare, under the sanctions the Criminal Code for willfully false statements, that hehas read the declaration and its contents are true.Where the manner of executionof the charge is such as to leave it bereft of that sanction, the presumed purpose ofthe Rule in question is defeated, and the charge is, by that token, subject to attack.On the other hand, where the charge as executed, despite a possible variance fromthe strict requirement of the Rules, retains the contemplated sanction against willfulfalsehood, then the purpose of the governing Rule has been met and the variancebecomes a technical one not impairing the fundamental validity of the charge.With that in mind, I specifically requested the parties to include in their briefs adiscussion of whether a statement, even though thus signed in blank, neverthelessretains the criminal sanctions of the false statements statute. I am indebted to theconscientious researches of the respective counsel for the Charging Party and theRespondent for such enlightenment as has been afforded me on the question .5Theprovision of the Criminal Code, whose sanctions the Board refers to in its form ofcharge, Section 1001 of Title 18 U.S. Code, reads:Whoever, in any matter within the jurisdiction of United States knowingly andwilfully falsifies, conceals or covers up by any trick, scheme, or device a materialfact, or makes any false, fictitious or fraudulent statements or representations,or makes or uses any false writing or document knowing the same to containany false, fictitious or fraudulent statement or entry, shall be fined not morethan $10,000 or imprisoned not more than five years, or both.Counsel have not unearthed any cases arising directly under the false statementsstatute, and there probably are none.However, there are helpful analogies in de-cisions arising under the comparable "false bank entry" statute (now Title 10U.S.C. Sec. 1005) which, in language in force at the time of the cases below cited,subjected to criminal liability "any officer . . . of a Federal Reserve bank . .. whomakes any false entry in any book, report," etc., with the requisite fraudulent in-tent.In U.S. v.Giles,300 U.S. 41, the false entry as such was made not by thedefendant, an officer, but by an innocent bookkeeper from whom the defendant, withthe intention of covering up his own shortages, withheld certain deposit slips, therebycausing the bookkeeper of enter false balances.The Court held that the defendant"made" the entries within the fair meaning and purpose of the statute, saying:The word "make" has many meanings, among them "To cause to exist, appearor occur," Webster's International Dictionary (2d ed.). ..To hold that itapplies only when the accused personally writes the false entry or affirmativelydirects another so to do would emasculate the statute--defeat the very end inview.5 The representatives of the General Counsel did not treat the question, but insteadargued thatit "is beyond the scope of inquiry here " It is always a litigant's privilegeto preservehis positionconcerning relevanceand indeedto try to persuade the decidingofficerto his position.However, by placing all his advocative eggs in the relevancy basket,a litigant takes the risk that if this contention does not hold up, he will virtually havedefaulted to the opposition on the specific question raised.This is because the decidingofficer has been left without the guidance of any counterargument against which to testthe answer to the specific question which has been advanced by the opposition. That maywell have been the result here but for the helpful labors of Employer's counsel.Government counsel'sreasonfor deeming the question irrelevant is that "the truth orfalsity of the language of this chargeis notnow relevant," which rather misses the point,since the question is not "the truth or falsity ofthischarge," but whether the charge asexecuted is deprived of or retains the contemplated sanctions of the criminalcode againstwillful falsehoods.As Employer's counselaptly put it in candidlyfacing up tothe issue:No suggestion is made by respondentunionthat any matter contained in the chargeis actually a false statement, but we must,for the purpose of thisdiscussion,assumea case in which a false statement is made to the Board on a charge form signed byan individualand laterfilledout by his attorney on thebasis of information givenby his attorney. [Emphasis supplied.]The next sentence in Governmentcounsel'sbrief,that "the onlyrelevant question iswhether the results of theinvestigationbegun by the charge are sufficient to support acomplaint"begsthe questionat issue,which is whether there was a valid charge on whichthere couldeven be any "investigation begun 11 INTERNATIONAL LADIES' GARMENT WORKERS' UNION529The Court cited a decision of the Second Circuit involving the same provision,Morse v. U.S.,174 F. 2d 539, which used language especially pertinent here, since itrather assumed that in a case likeGiles,just discussed, had the officer orally directedthe making of the false entry, as in essence, the president of the Employer orallydirected the filing of the charge, there would have been no question of his criminalliability.It stated (p. 547) :It is true that the defendant did not make any of the entries in the books orreports with his own pen.All of them were made by the employees of thebank as part of their routine work.It seems to us that defendant is as fully responsible for any false entries whichnecessarily result from the presentation of these pieces of paper which hecaused to be preparedas he would if he had given oral instructions in referenceto them or had written them himself.[Emphasis supplied.]In view of the above, the Employer's counsel have put it rather modestly to theircase in submitting that "in strict [sic] legal theory, the individual signing the chargewould be responsible criminally for the false statement contained in the chargeform."Thismay be because, as they acknowledge in all intellectual candor, astatement signed in blank presents difficulties in prosecution which one fully filledin before signing does not.That difficulty is suggested in an extract from a text citedin the brief filed by Respondent, thus:To render a principal liable criminally for acts of his agent, the principal must,however, as a general rule, have authorized, commanded, or connived at thecommission of the offense.6Itwould seem enough for purposes of our inquiry that the signer of a charge doesnot acquire immunity for the false statements in it by the mere fact that he signedit in blank.Nothing to the contrary appearing, a necessary presumption here isthat the Employer's attorney filled in the charge pursuant to prior authority and withstrict fidelity to the instructions given by the signer.?On the latter assumption, itwould seem the signer of a blank charge would be no more immune for false state-ments put in there pursuant to his own instructions than the officer of a bank whocauses a false entry to be made without entering it himself.Of course, there wouldbe greater difficulties of prosecution and to that extent the contemplated criminalsanction against willful false statements is impaired.But criminal prosecutionsalways present difficulties, and I do not see how we can go any farther than to satisfyourselves, as I am satisfied, that the mere fact that the charge was signed in blankwould not by that token relieve the signer of criminal responsibility for false state-ments later filled in pursuant to his own prior authorization and advance knowledge.The criminal sanction for false statements, as contemplated by the governing sectionof the Board's Rules having been left intact, it would follow that the purpose of theRule has not been defeated by the manner of the execution of the charge and thatthe charge was executed in substantial conformity with the Board's Rules.Counsel for Respondent, however, see in the Employer's president's vouching forhaving "read" a writing which had not yet come into existence as in itself a kind offalsification,which abuses the Board's processes.While I would agree that thesigning of declarations in blank is not a procedure which is to be encouraged, onecan hardly ignore the exigencies which sometimes cause people to do so.Theentrusting to one's attorney of the task the filling in of the contents, with full knowl-edge of what is to go into the document hardly lends itself to the denunciatory char-acterization given to this procedure by Respondent. It may be that the procedureof signing charges in blank, regardless of the innocence of purpose which would seemmanifest here, is undesirable and should be discouraged because it is susceptible toabuse.But if that is to invalidate a charge without more, we should have a clear622 Corpus Juris Secundum (Crim. Law) § 84, p. 149.7The briefs of the General Counsel and of the Employer recite additional particularsshowing that to be the case.However, the stipulation of facts recites that it and theformal documents, such as the charges, the pleadings, and the motions in this proceeding,"shall constitute theentirerecord" (par 22). I am therefore confined to the facts as stipu-lated.Indeed, I have not received nor have I consulted the transcript of hearing in the10(1) injunctive proceeding on which Respondent relied when it first made the motionhere considered (footnote 1,Supra),for that too has been superseded by the stipulationThe conclusion I express in the text is but a presumption, here unrebutted, which flowsfrom the relationship of the attorney to the signer of the charge in this case. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDindication to that effect from the Board in its rules; and the considerations for declar-ing such a procedure invalid in and of itself are appropriately to be addressed to theBoard in its rulemaking capacity.As I interpret the Board's governing rule asactually promulgated, 1 would not regard it as contemplating any sequence asbetween signature and contents as an end itself: rather was it contemplated that theperson signing the charge assume full responsibility for its contents under penalty ofcriminal sanctions for any willful falsehoods in it.Since, as I have concluded, thepresident of the Employer, who signed the charge here, did so in a manner subjectinghim to such sanctions here, I conclude, in agreement with the district court in the10(1) proceeding, that the charge was executed in substantial conformity with theBoard's Rules.That being so, the charge furnished the requisite jurisdictionalbasis for including in the consolidated complaint the allegation of a violation ofSection 8(b) (7).This clears the path for our consideration of that allegation onitsmerits.IV.THE SUBSTANTIVE ISSUE: THE ALLEGED VIOLATION OF SECTION 8(b) (7)A. The factsThe facts are recited in paragraphs 4 to 20 of the stipulation, and will be brieflysummarized here.8Until November 1, 1958, the premises of the Charging Employer were occupiedby its predecessor, Epstein Harris Company, which conducted the same type ofbusiness as the Employer.On May 12, 1958, Respondent demanded recognitionof Epstein Harris as bargaining agent for a unit of cutters.Upon refusal, Respond-ent picketed the premises with the sign "Epstein Harris Company on strike for acontract" (par. 1). Six of the cutters went out on strike at that time (par. 7). InMay 1958, Respondent filed unfair labor practice charges against Epstein Harris,which were dismissed that same month for insufficient evidence (par. 5).On June 11and 20, 1958, respectively, Epstein Harris and Respondent filed petitions for anemployee election under Section 9(c) of the Act, Epstein Harris claiming as appro-priate an overall production and maintenance unit, and Respondent a unit of cutters(par. 6). In a consolidated Decision and Direction of Election issued August 6,1958, the Board upheld the unit claimed by Respondent ^ (dismissing at the same timethe petition of Epstein Harris), and an election was held thereon on August 21, 1958,among the cutters (par 8). Interveningly, on July 2, 1958, the Union ceased picket-ing and the six striking cutters offered to return to work, but their offers wererejected because they had been permanently replaced (par. 7).Respondent there-upon, on July 7, resumed picketing with new signs reading "ILGWU-CIO Employeesof Epstein-Harris Manufacturing Company on strike for Unfair Labor Practices"(par. 8).Also on July 7 Respondent filed unfair labor practice charges, allegingEpstein Harris had violated Section 8(a) (1) and (3) of the Act by refusing to rein-state the striking cutters.These charges too were dismissed and the appeal therefromunsuccessfully taken (par. 8).All eight ballots cast among the cutters on August 21, 1958, were challenged (par.8).Between then and the ultimate disposition and counting of the challenges, theCharging Employer acquired the employing premises.On November 1, 1958, itbought the machinery and equipment of Epstein Harris, assumed the lease, severedall connection with and commenced independent operations similar to those previ-ously carried on by Epstein Harris (par. 10) 9Respondent, however, continued topicket the premises with the same sign as the one adopted on the resumption ofsAlthough as previously noted (footnote7, supra)the stipulation recites that It andthe formal documents (charges, pleadings, and affidavits of service) "shall constitute theentire record," the parties In their briefs have added undocumented particulars which donot appear in the stipulationThey lend clarity to some of the facts stated in the stipula-tion, but do not change their basic essenceFor purposes of the summary here, however.Imust ignore them as directly established facts.Some of these additions are matters ofinference anyway from facts contained in the stipulation, and where warranted, I havedrawn such inferenceIn the summary, I have resorted to paraphrase and a certainamount of selectivity based upon the fact that the alleged violation of Section 8(b) (1) (A),which was still an issue when the stipulation was prepared, is no longer such since theSupreme Court's decision InCurtis Brothers(footnotes 2, 3,supra).9 The briefs elaborate upon the cryptic expression "severed all connection" by furnish-ing particulars which I must Ignore under the stipulation (footnote8, supra)Howeverwhile the matter has no material bearing on the Issues,It is readily Inferable that oneor more principals of the Charging Employer had been connected with Epstein Harris INTERNATIONAL LADIES' GARMENT WORKERS' UNION531picketing on July 7 (par. 10), and on December 12, 1958, it filed against the ChargingEmployer, as presumed successor to Epstein Harris, the same unfair labor practicecharges based upon the refusal to reinstate the six strikers as it had filed againstEpstein Harris in July.These too were dismissed (par. 12).After a report by the Regional Director on the challenges to the ballots cast in theAugust election and exception thereto by Respondent, the Board in a SupplementalDecision and Direction sustained the challenge of four ballots and directed that theremaining four be opened and counted. (par. 12).The count, made on March 27,1959, showed that Respondent had failed to gain a majority of the votes and thisfact was formally recited in a Certificate of Results issued April 2 (pars 14-16).While continuing the picketing as before, Respondent on May 1, 1959, changedthe picket sign to name the present owner, thus: "ILGWU, AFL-CIO. PicketingSaturn & Sedran, Inc." (par. 17). Before this was done, Respondent's organizer,during the counting of the ballots on March 27, 1959, when asked by the Employer'sattorney how long the picketing would continue, replied it would be until a contractwas signed (par. 15); and on about May 30, 1959, Respondent informed the Em-ployer the picketing would cease if and when the latter would agree to reemploy thestriking cutters and give Respondent a contract (par. 18).On September 14, 1959, as is officially noticed, the Labor-Management Reportingand Disclosure Act of 1959, was passed, effective November 13, 1959.On October 1,1959, Respondent substituted a new picket sign, reading:Notice to Public.Saturn-Sedran, Inc, "Roberta Faye" Does not employ mem-bers of ILGWU and is unfair to organized labor (par. 19).10The picketing, except for the interval from July 2 to 7, 1958, was continuousfrom May 12, 1958, to December 18, 1958, when enjoined by order of a UnitedStatesDistrictCourt in the 10(1) injunctive proceeding previously referred to(footnote1, supra).B. Analysisand Conclusions1.The contentions of the partiesTo repeat what has been stated in another context: the consolidated complaintalleges violations of Section 8(b)(1)(A) and of 8(a)(7); the portion alleging8(b)(1)(A) is disposed of by the Supreme Court's decision inCurtis Brothers(footnote2, supra),which overruled the Board doctrine upon which the allegationwas founded.This leaves to be considered only the allegation of violation of8(b)(7).The consolidated complaint recites a state of facts cognizable under (C)of 8(b)(7). In the interpretation of that subdivision, the language of the othersubdivisions will bepertinent,so we quote the provision in its entirety.Section 8:(b) It shall be an unfair labor practice for a labor organization or its agents-(****(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring anemployer to recognize or bargain with a labor organization as the repre-sentative of his employees, or forcing or requiring the employees of anemployer to accept or select such labor organization as their collectivebargaining representative, unless such labor organization is currently certi-fied as the representative of such employees:(A) where the employer has lawfully recognized in accordance withthis Act any other labor organization and a question concerning repre-sentationmay not appropriately be raised under section 9(c) of thisAct,(B) where within the preceding twelve months a validelectionunder section 9(c) of this Act has been conducted, or(C) where such picketing has been conducted without a petitionunder section 9(c) being filed within a reasonable period of time notto exceed thirty days from commencement of such picketing:Provided,That when such petition has been filed the Board shall forthwith,without regard to the provisions of section 9(c) (1) or the absenceof a showing of substantial interest on the part of the labor organiza-tion, direct an election in such unit as the Board finds to be appropriateand shall certify the results thereof:Provided further,That nothingin this subparagraph (C) shall be construed to prohibit any picketing30We may infer that "Roberta Faye" denotes the brand name of the Employer's product.641795-63-vol. 136-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other publicity for the purpose of truthfully advising the public(including consumers) that an employer does not employmembersof, or have a contract with, a labor organization,unless aneffect ofsuch picketing is to induce any individual employed by any otherperson in the course of his employment, not to pick up, deliver ortransport any goods or not to perform any services.Nothing in this paragraph (7) shall be construed to permit any act whichwould otherwise be an unfair labor practice under this section 8(b).As stated, the consolidated complaint predicates liability on the basis of factsoperative under (C),11 in substance, that Respondent, though not currently certifiedas bargainingrepresentative, has picketed the Employer's premises with an objectof forcing recognition, without a petition under Section 9(c) having been filed withina reasonable period of time.The only itemsnot indispute are that Respondent hasnot been certified and that it has picketed the Employer's premises.Disputed byRespondent is that the picketing had as an object "forcing or requiring" recognitionfrom the Employer, and asserted by it is that its conduct in any event falls withinthe immunity accorded to informational picketing in the second proviso.This is the heart of the case, and for purpose of considering it, we may and I doassume the affirmative to the subsidiary questions raised by Respondent, which arewhether, if recognitionwas anobject of the picketing, it thereby had an object of"forcing or requiring" it,12 and second, of whether, assuming the picketing otherwisefellwithin the prohibitory scope of 8(b)(7), a "reasonable period" had elapsedwithout a petition under Section 9(c) having been filed.13Respondent's contention,in essence, is that the facts as stipulated do not warrant a finding that at any timeafter the effective date of the Act, it picketed with recognition or organization as anobject, and in proof points to the change in the legend of its picket sign adoptedsince October 1, 1959.The General Counsel argues that even if the sign were inexact conformity with the proviso, Respondent would not achieve immunity "if ex-trinsic evidence shows the object to have been recognition," and claims such extrinsicevidence to inhere in Respondent's declarations preceding the passage of the newlawRespondent retorts that there is no competent extrinsic evidence to warrant afinding that the sign had the purpose other than to convey to the public the informa-tion whichis init,and argues alternatively, that even if it could be deemed to havean object of recognition or organization, it has achieved immunity because it hasmet what it contends to be the two conditions of the proviso-its informationalnature, and the absence of any disruptive effects on pickup or delivery service at thepicketed premises.2.The conditions of immunity of the exceptingprovisoThe question raised by the last contention has divided the district courts and alsoour Trial Examiners.On the one hand, is the view expressed by District JudgeMiller in the injunctive proceeding in this case (footnote1,supra.)that the ex-cepting proviso "has no application.where 'an object' of the picketing is to force[recognition or organization] even though another purpose of the picketing may beto truthfully `advise the public [of thenonunioncharacter of the picketed estab-lishment].' " 14On the other, is that stated by Judge Swygert inJohn C. Getreu v.11Subsection (B) does not apply, since the election was held more than a year beforepassage of the new law12CfBakery Drivers vWohl,315 U S 769 ;Hughes et at v Superior Court ofCalifornia for Contra Costa County,339 U S 460, 465, 468Teamsters Local v Voght,354 U S 28413Undoubtedly, as Respondent contends, a finding of whether the prohibited picketingwas engaged in must be baled upon conduct occurring and upon Itandards in force afterNovember 13, 1959, when the 1959 statute became effectiveBut it does not follow thatthe period of picketing which preceded may not be considered in connection with whethera reasonable period of time has elapsed since the commencement of the picketing with-out a 9(c) petition having been filedThus viewed, the 3 weeks elapsing between Novem-ber 13 and December 4. when the consolidated complaint issued, would seem quite reason-able for the purpose of initiating a test of the Union's majority, assuming the picketinghad recognition as an objectAnd quite apart therefrom, we can, at this stage, in themanner of a tribunal in equity, which views the situation as of the time of decision, notethat the picketing, as is stipulated, continued until December 18, 1959, which is wellbeyond the maximum of 30 days allowed for picketing encompassed by the body of (C) of8(b) (7), even from the effective date of the new statute14Accord: Judgo Bartels inIvan C McLeod v Local 239, International Brotherhood ofTeamsters,etc, 179 F Supp 481 (D C.E N Y ) INTERNATIONAL LADIES' GARMENT WORKERS' UNION533Bartenders and Hotel and Restaurant Employees Union, Local 58, etc. (FowlerHotel, Inc.),181 F. Supp. 738 (D.C. N. Ind.), that:.subparagraph (C) means that although " an object" of picketing may bebargaining . . . it is immunized from the statute if "the purpose" of suchpicketing is also truthfully to inform the public that the employer does not havea contract with the union and further if the picketing does not curtail pickingup, delivery or transportation of goods or the performance of services.The rationale of the latter interpretation, as expressed in the same opinion, isthat:It is difficult, if not impossible, to imagine any kind of informational picketingpertainingto an employer's failure or refusal to employ union members or tohave a collective bargaining agreement where another object of such picketingwould not be ultimate union recognition or bargaining. In most instancescertainly the aim of such informational picketing could only be to bring eco-nomic pressure upon the employer to recognize and bargain with the labororganization.To adopt petitioner's interpretation of subparagraph (C) wouldmake the second proviso entirelymeaningless.In seeming agreement with the above is the dictum of District Judge Dawson inIvan C. McLeod (Stork Restaurant)v.Chefs,Cooks, Pastry Cooks and Assistants,Local 89, Hotel andRestaurantEmployees Union,etal.,181F. Supp. 742(D C.S.N.Y.).Among Trial Examiners of the Board who have dealt with the issue, supportingthe first view isBartenders Union (Fowler Hotel)IR-24, where Trial ExaminerGeorge A. Downing, in the very case in which Judge Swygert rendered his above-cited opinion, arrived at the opposite result (March 31, 1960), andRetail StoreEmployees Union Local 400, et al. (Jumbo Food Stores)IR-48, Trial ExaminerThomas F. Maher, April 20, 1960 [136 NLRB 414]. They, in effect, construe"purpose" as used in the proviso to mean the same as "object" in the body, andhence interpret the proviso as requiring, as a condition to the immunity, that aunion have no other aim or objective than to disseminate the information containedin the picketsign.Supporting the Swygert view are Trial Examiner James R. Hem-ingway inLocal Joint Executive Board, etc. (Crown Cafeteria),IR-(SF)-694,April 6, 1960 [135 NLRB 1183] and Trial Examiner Arthur Leff inLocal239,International Brotherhood of Teamsters, etc. (Stan-Jay Auto Parts),IR-17, March 23,1960 [127 NLRB 958]. Their view is premised upon the irreconcilable contradic-tion, alluded to by Judge Swygert, in granting, with one hand, immunity to picketinghaving the purpose of conveying information and, with the other, condemning it ifit also has a recognitional or organizational object, of which no informational picket-ing can be said to be altogether free.The supporters of the opposite position point to the case ofWKRG-TV, Inc,123 NLRB 507, where the Board exonerated a minority union from liability underits then prevailingCurtis Brothersdoctrine on a finding that the picketing there hadas its sole purpose protecting the wage scale at rival unionized plants, with no objectof forcing recognition from the picketed establishment.This, they contend, demon-strates that the second proviso does have some scope, however narrow.That con-tention is difficult to follow.Picketingwhich is so utterly untouched by arecognitional or organizational objectiveas inWKRGwould fall altogether outsidethe prohibition of any part of Section 8(b) (7), and would thus not need the except-ing proviso to render it immune.To construe, because of the twinship of the wordsin the dictionary, "purpose" as it appears in the proviso of (C) of 8(b) (7) is alto-gether identical with "object" as it appears in the body, is thus, in effect, to makethe proviso read "Nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity which is not already prohibited by (C) or indeed,by (A) or (B) either." This rather vividly bears out Judge Learned Hand's pro-nouncement that it is a mark of a "mature developed jurisprudence . . . not tomake a fortress out of a dictionary, but to remember thatstatutesalways have somepurpose to accomplish,"15 andfurther, that "words are not pebblesin alien juxta-position," but "have only a communal existence," whereby "the meaning of eachinterpenetrate[s] the other" and "all in their aggregate tak[e] their purport from thesetting in which they are used." 16Heightening the absurdity of giving identicalmeanings to "object" and "purpose," in accord with their concurrence in Webster's,would be the fact that the immunity, which would thereby be limited to but what is'Cabell v. Harklam,148 F 2d 737, 739 (C.A. 2).18N L B B v. Federbush Company, Inc.,121 F. 2d 954, 957 (C.A. 2). 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmune without it, would be still further dependent upon its not having an "effect"of disrupting service as prescribed in the "unless" clause of the proviso.The resultunder such interpretation, is that the proviso is made even more restrictive than thebody.This should cause Senator Kennedy, who drafted (C) of 8(b)(7) in its pres-ent form and his fellow conferees in the Senate, who proposed it with him, to raisea surprised eyebrow.For it is clear that (C) in its present form was proposed inconference as a compromise to soften the rigors of the House version of 8(b) (7),which was substantially as it is now, but without the proviso.17It should additionally be clear from the structure of the section as enacted thatCongress by the excepting proviso intended, in situations limited only to where therewas no established relation with another union as in (A), or a post-election reposeas in (B), to permit a kind of picketing which, but for the proviso, would have fallenwithin the prohibition of the section.That could rationally pertain only to picketingwhich by hypothesis did include the otherwise proscribed objective of recognition ororganization, but which met the conditions of having "the purpose of truthfully ad-vising the public [of the nonunion character of the plant]" and of being free of anyeffect of inducing disruption in deliveries and pickups at the plant.The question iswhat meaning to ascribe to the words "the purpose" in a context which, as a matterof rational inference, did not and could not have precluded recognition or organiza-tion, at least as an ultimate, as distinguished from an immediate, object. JudgeSwygert did not expressly answer the question but the implication would seem to bethat there must at least be the genuine intention or "purpose" to convey the informa-tion.Trial Examiners Hemingway and Leff are of the view that "the purpose" asused in the proviso has only an objective connotation in the sense of purport.Thereismuch in the legislative history to support them, for one is rather struck by theconsistency with which the conferees in both the Senate and the House prior topassage, stated the conditions of the proviso in objective terms connoting purportand effect, rather than subjective purpose.1817 The Senate version, like that of the House forbade recognitional or organizationalpicketing substantially in the form of 8(b) (7) (A) and (B) (except that the post-election period in (B) wis 9 months instead of 12).I Legislative History of Labor-Management Reporting and Disclosure Art of 1959 (GPO 1959)(hereafter referred to as"L.H ") 563But the House version additionally prohibited recognitional and organiza-tional picketing after lapse of a reasonable period for filing of a 9(c) petition, but with-out the two provisos now in subsection (C)Id, at 683-685 (The body of present (C)appeared in the House bill as (D)Preceding it as (C) was a proposed subsection, whichwas deleted in conference, which would additionally have prohibited recognitional ororganizational picketing by a union lacking a sufficient showing of employee interest tosupport a 9(c) petition )Senator Kennedy, on behalf of himself and the maiority of theSenate conferees (McNamara, Morse, and Randolph) Introduced S Res 181, proposingthat the conferees be instructed to "insist on the Inclusion in the conference agreementof [certain] provisions" by way of a "PronosedCompromiseon Title VII [the LMRAI "This last embraced Section 8(b) (7) exactly in its present formThe resolution was de-bated, but, so far as appears, not actually voted onHowever, the results in conferencewere in accord with the "compromise" on 8(b) (7) as proposed in S Res 181 (IIL H. 1383).18 Senator Kennedy's analysis which accompanied S Res 181 (footnote17, supra)de-scribed the proviso as follows (II L H 1384) :2Nothing should be done to stop picketing, in the absence of a contract or an elec-tion which has the effect of notifying the public of nonunion conditions and askingthe employees to join the union.(It has been suggested that the last expression of Senator Kennedy, which "equatesinaccurately the dissemination of information with the solicitation of union member-ship" weakens its force as a guide to interpretationJumbo Food, supra,IR-48, foot-note 16.The supposed "inaccuracy," it would seem to me, gives it added force as a guideto legislativepurpose,for It denotes a recognition of the fact that informational picket-ing addressed to the public, while enlisting the support of the consuming public, does alsohave a normal effect of soliciting membership-a matter which would render the picketingproscript under the body of 8(b) (7) but for the proviso )Senator Kennedy, in orally reporting on the results of the conference, on September 3,1959, said (II L.H 1431):Second.Organizational picketing: The House bill would have forbidden virtually allorganizational picketing, even though the pickets did not stop truck deliveries orexercise other economic coercion.The amendments adopted in the conference securethe right to engage in all forms of organizational picketing up to the time of an INTERNATIONAL LADIES' GARMENT WORKERS' UNION535The structure of 8(b)(7) and the declarations noted in the last footnote lendconsiderable force to Trial Examiner Hemingway's view, expressed inCrown Cafe-teria,that "the conferees were more concerned here [referring to a period otherthan one of "contract bar," as in (A) or of post-election repose, as in (B)] withpreventing disruption of services than they were with the subjective purposes of theUnion in picketing," and to Trial Examiner Leff's view inStan Jay Auto Parts,IR-17,supra,that "Congress in striking a balance between the competing interestsof a union to engage in organizational picketing and of an employer to be free fromeconomic pressures in the conduct of his business, drew theline inan 8(b)(7)(C)situation not on the basis of ultimate picketing objectives, but on the type ofpicketing pressures sought to be induced, allowing truthful informational organiza-tional picketing that simply advertises a union's grievance and appeals for publicand consumer support, but outlawing, subject to the `reasonable period' provision,other forms of organizational picketing appeals that are calculated to achieve con-sequences of a more compulsive or disruptive character."This would seem to me to be the reasonable method of giving effect here to theclassic canon that a "statute should be so construed so that effect is given to all itsparts, so that no part will be inoperative and superfluous, and so that one part willnot destroy anotherunlessthe provision is the result of obvious mistake or error"Sutherland,Statutory Construction,3d ed. § 4705.3.Did Respondent meet the conditions of immunity of the excepting proviso,even though it be interpreted to embrace a subjective test as well?Measured by the objective standards of the proviso as thus interpreted, Respondentis to be deemed to have satisfied the terms of the immunity: the picketsign"truth-fully advis[ed] the public" that the Employer did not employ members of or havea contract with Respondent;19 andthere is no claim that it had the effect of inducingdisruption of pickups or deliveries at the Employer'spremises.However, to disposeof the case exclusively on this basis would perhaps imply agreement with the GeneralCounsel that if the proviso were to be construed as laying down a subjective standardRespondent, on the facts, fell short of meeting it.For the purpose of determiningthis factualissue, I am assumingthat the words "the purpose," as used in the proviso,contrary to the starkly objective meaning given them under the interpretation justdiscussed, connote some subjective aim or intent in the use of the informationalpicketing.If there is such a requirement, then its limit, consistently with the obser-election in which the employees can freely express their desires with respect to thechoice of a bargaining representative.When the picketingresultsin economicpressure through the refusal of other employees to cross the picket line, the billwould require a prompt electionPurely informational picketingcannot be curtailedunder the conference report,although even this privilege would have been denied bythe Landrum-Griffin measure.[Emphasis supplied ](It has been suggested that the term "purely informational," as used in the last sentence,means purely such in subjective purposeJumbo Food, supraTaken in context withthe preceding sentence, which refers to the "results" of the picketing, it would seem clearthat the Senator is talking in terms of effect, not subjective design.)The Senate committee print, issued on September 10, 1959, contains a "Section bySection Analysis" of the new law, which describes the proviso of subsection (C) asfollows (I L H 966) :(2)Picketing beyond the 30-day period or other publicity addressed to the publicand consumers are permitted,providing the effect of the picketingis not to inducea disruption of services at the employer's place of business.[Emphasis supplied ]The House conferees were in accord.Representative Thompson of New Jersey analyzedthe change in the House version effected at the conference in the same language as thatused by Senator Kennedy in the passage previously quoted (II L H 1720)And Repre-sentativeGriffin, coauthor with Representative Landrum of the bill which embodied8(b)(7) as originally passed, inserted into the record a tabular comparison between theHouse version and the one adopted in conference in which the changes made in the re-striction on picketing in other than "contract-bar" and postelection contexts of (A) and(B), respectively, and embodied in present (C), are described thus (II L H 1713):Substitutes mandatory election procedureInformational picketing which does notaffect deliveries or service is not banned.[Emphasis supplied.]19 The General Counsel contends the purely informational character of picketsign wasimpaired by the words "and is unfair to organized labor" at the end I would not thinkso.They express the thought that precedes but in familiar derogatory union terminology. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDvation that it does not preclude recognition or organization as an ultimate aim, isthat the informational picketing have a purpose consistent with its purport: that itbe genuinely intended "truthfully to advise the public" and that it not be intended,under pretense of conveying the information, to be used as an instrument for wrestingrecognition as an immediate objective.By way of example, a union which puts upa picket line carrying informational placards immediately after refusal of a demandfor recognition, accompanied by threat of such a picket line in the event of refusal,can be said to have been motivated by an intention not to convey the informationappearing on the placards as much as by a desire to use the picket line to back upa demand for immediate recognition.20But if there is one thing of which we may at least be certain is that the provisoprecludes a finding of the existence of such an objective from the mere use of theinformational picketing to which it alludes.For to guaranty the right to engage in"picketing having the purpose of truthfully advising the public" at the same timethat such picketing is in itself made the basis of a finding that it had the object whichillegalized it would be indeed to have the proviso, in Judge Swygert's words, "serveas a trap," 21-an intention which may not be attributed to Congress and which Iam certain it did not entertain.See footnotes 17 and 18,supra.At the very least,then, even under an interpretation which reads the requirement of a subjective inten-tion in the words "the purpose" as used in the proviso, the Respondent should havethe benefit of a presumption that it was sincere in its resort to the informationalpicketing and was not using it as a pretext to wrest recognition or to force theemployees to join it as the price of withdrawing the picket line. It being a pre-sumption, it must be overcome by extrinsic evidence to the contrary.What is the "extrinsic evidence" which the General Counsel advances to overcomethe presumption of sincerity of purpose to which Respondent is entitled?Con-cededly, there is none based on anything which occurred after October 1, 1959, whenRespondent adopted the new legend on the picket sign. (The General Counsel sug-gests that the words "and is unfair to organized labor" at the end of the sign "neces-sarily impli[es] a recognitional object." which seems rather farfetched.See foot-note 19,supra.The General Counsel falls back on occurrences which preceded thenew law.He makes the point that the picketing began during the tenure of theEmployer's predecessor for the avowed purpose of recognition, and that while thepicketing which resumed on July 7, 1958, and which continued after the Employer'sacquisition of the premises on November 1, 1958, purportedly protested the non-reinstatement by Epstein Harris of the striking cutters, it actually was intended toforce recognition, as mainfested by the declarations of the Respondent to the Em-ployer in March and May 1959, respectively, that the picketing would cease ifRespondent were recognized.The contention is that the recognitional object mani-fested by the Union's declarations in March and May of 1959, must be presumed tohave continued beyond October 1, 1959, even though Respondent, at that time,adopted a sign which conformed with the proviso of the newly enacted 8(b) (7)The above is derived from the presumption of continuity, originally propoundedin the labor relations field by the Ninth Circuit, to the effect thatA state of affairs once shown to exist is presumed to continue to exist untilthe contrary is shown.22The General Counsel has not mentioned the context of total legality in which theUnion's allusion to the recognitional object was madeIn March and also in May1959, when the Union avowedly told the Employer that it would cease picketingwhen it obtained a contract, the Labor-Management Reporting and Disclosure Acthad not been passed, nor was there then any indication that there would be anenactment resembling present 8(b) (7) (C).Since Respondent's picketing for anobject of obtaining recognition was entirely legal at the time when it avowed thatobjective it is entitled to the benefit of a presumption which overcomes that invokedby the General Counsel.As noted by the Sixth Circuit, which applied the pre-sumption of continuity propounded in the Ninth Circuit case previously cited (foot-note 22) :20CfRyan Recognition, Organizational and Consumer Picketing 48 Georgetown LawJour 359, 366McLeod v Local 239, International Brotherhood of Teamsters,etc, supra,footnote 1431Getreu v Bartenders and Hoteland RestaurantEmployees Union, Local58,to.,supra22N L.R B. v National Motor Bearing Company,105 F. 2d 652, 660 INTERNATIONAL LADIES' GARMENT WORKERS' UNION537It is a well-established rule of evidence that when the existence of a personalrelationship or state of things is once established by proof, the law presumes itscontinuance until the contrary is shownoruntila different presumption arisesfrom the nature of the subject matter.[Emphasis supplied ] 23Itwould seem to me that the "different presumption aris[ing] from the natureof the subject matter" would be that one who has acted in conformity with the originalstatutewill continue to act in like conformity with the amended one, unless thecontrary is shown.As applied to the facts here, a union which has picketed withrecognition as an object at a time when it was entirely in conformity with law for itto do so will not, unless otherwise demonstrated, continue to do so with the sameobject if it has interveningly been made illegal by statute.Appropriate here is theobservation made by Judge Bartels inMcLeod v. Local239,International Brother-hood of Teamsters,footnote14, supra,that:Objectives can and do change and it is natural to assume that one intends tocomply with the law when that law is changed because "an unlawful purposeis not lightly to be inferred." 24More specifically as stated by the Second Circuit in theBakeryWorkerscase,footnote24, supra:The fact that [a union] sought recognition at a time when it was lawful to doso should not raise a presumption that it also sought recognition when it hadbecome unlawful to do so.Judge Bartels, inLocal 239, supra,issued a 10(1) injunction and distinguished theBakery Workerscase on the ground that despite a change in picket sign made by theunion sometime after the new law went into effect, there was " `independent sup-porting evidence' that the original objective survived as witnessed by the demandmade by the Union on November 20th, for the execution of a contract" and that"after November 13 it did not withdraw its original demand for recognition made onSeptember 14, 1959 " It is to be noted that September 14, when the demand forrecognition inLocal 239was made, was the date of passage of the 1959 statute. Thecontrast here is most apparent and gives added strength to the presumption of non-survival of the original objective in this case.Here there is not only absent any"independent supporting evidence" to overcome the presumption of legality of intentunderlying the picketing, but every occurrence after passage of the new law con-firms the presumption in Respondent's favor In contrast with the Union inLocal239, Respondent's demand for recognition was made well before the new law waseven passed; in further contrast, Respondent utilized the grace period between pas-sage of the new law and its effective date to do precisely what the grace period con-templated-conform its conduct to the new law. It addressed its appeal directly tothe public, and for the first time specified the brand name of Respondent's product(footnote 11,supra).This last has special significance in industries making con-sumer products, where unions rely heavily on the public's patronage of productswhich bear their label and its rejection of those which do not.The motive is onewhich transcends that of the unionization of any particular shop, its purpose beingto preserve working standards by steering the bulk of the consumer's dollar toestablishments having contractual relations with them.25This should give us soberpause before we blithely dismiss a placard stating facts which are an integral partof this process of consumer appeal as having a motivation other than what itpurports to have on its faceRather should it impel us to honor the presumptionRespondent is entitled to from the outset, which is that just as the picketing beforethe new law had no motivation which rendered it unlawful, so too did the picketingthereafter have no motivation which would render it illegal, and that its prior pur-pose, which was in full accord with the old law, was now changed in accordancex'N L R B v. Piqua Munising Wood ProductsCo , 1 09 F 2d 552 554 (C A 6)21CitingN L R B v T. A Mcpahey, Sr, etal, d/h/a Columbus Marble Worl s,283 F2d 406, 414 (CA 5), andNL R 13 v Local 50, Bakery & Confectionery Workers, etc.(Arnold Bakers), 245 F2d 542, 547 (CA. 2).25 See Lorwin, The American Federation of Labor (1983 Brookings Institution), ch.XIV, subsec 1 ("The Union-Label Trades Department"), p 367See alsoproceedings ofthe Third Constitutional Convention of the AFL-CIO (1959), vol I (Daily Proceedings),Report of the Committee on Union Labels. Resolution No 173 (p 406), and address ofJacob S Pototskv, president of Amalgamated Clothing Workers and chairmen of committee,at p. 408 ; II (Executive Council Reports) Report of Union Label and Service TradeDepartments,p. 356. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the purport of the picket sign newly adopted duringthe grace period allottedby Congressfor bringing Respondent's action into conformity with the new law 264. Summary statementThe sum of the foregoing is that the General Counsel has not established by apreponderance of the evidencethat thepicketing here in question was other than foritspurported purpose-which wasthat of truthfullyadvisingthe public that theEmployer did not employ members of or have a contract with Respondent.I wouldthus deem Respondent to have met the termsof theimmunitygranted bythe provisoof Section 8(b)(7), whether they merely be the objectiveones of being informa-tional in import and devoid of any effect of interferingwithservice, orwhether theyentail the additional,subjective requirement that dissemination of information be thegenuine purpose of the picketing,to the exclusion of any immediate objective offorcing theEmployerto recognize,or the employees to join,the Respondent,as dis-tinguished from "vague and speculative hopes"to that effect(Bakery Workerscase,footnote24,supra,at 548).Upon the foregoing findings and upon the entire record,Ihereby make thefollowing:CONCLUSIONS OF LAW1.The Charging Employer is engaged in commerce within the meaning ofthe Act.2.TheRespondent Union is a labor organization within the meaningof the Act.3.TheCharging Employer filed charges in both proceedings herein which were insubstantial conformitywith the Actand the Board's Rules and Regulations.4.Respondent Union did not engage in unfair labor practices within the meaningof Section8 (b) (1) (A)of theAct, orof Section 8 (b) (7) ofthe Act,asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.RECOMMENDATIONUpon the findings and conclusions above and upon the entire record,it is recom-mended that the consolidated complaint herein be dismissed.20The General Counsel urges that Respondent should have told the Employer it was nolonger seeking recognition.The picket sign was there for the Employer to read. If it hadany questions,itwas open to it to ask the Respondent.This would seem a more equitablerequirement than one which puts Respondent to the burden of seeking the Employer outto answer questions it has not been asked and, for aught that appears,the Employer maynot even entertain.Lawson Milk CompanyandMyrtle Cobb.Case No. 8-CA-2546.March 26, 1962DECISION AND ORDEROn December 13,1961, Trial Examiner James V. Constantine issuedhis Intermediate Report herein, finding that Respondent had engagedin unfair labor practices in violation of Section 8 (a) (1), (2), and (3)of the Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby^afiirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief, and the136 NLRB No. 57.